


EXHIBIT 10.2

 

AMENDED AND EXTENDED
EMPLOYMENT AGREEMENT

 

This Amended and Extended Employment Agreement dated as of April 1, 2003 is
hereby made by and between Cendant Corporation, a Delaware corporation
(“Cendant”) and Kevin M. Sheehan (the “Executive”).

 

WHEREAS, Cendant desires to continue to employ the Executive as a full-time
employee of Cendant and the Executive desires to continue to serve Cendant in
such capacity.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

SECTION I

EMPLOYMENT

 

Cendant agrees to employ the Executive and the Executive agrees to be employed
by Cendant for the Period of Employment as provided in Section III below and
upon the terms and conditions provided in this Agreement.

 

SECTION II

POSITION AND RESPONSIBILITIES

 

During the Period of Employment, the Executive will serve as a full-time
employee of Cendant and will report directly to, and serve at the discretion of,
the Chief Executive Officer of Cendant Corporation (the “CEO”). The Executive
will, during the Period of Employment, serve Cendant in the capacity of Chairman
and Chief Executive Officer of Cendant’s Vehicle Services Division.  The
Executive will, during the Period of Employment, devote substantially all of his
time and attention during normal business hours to the performance of services
for Cendant, or as otherwise reasonably directed by the CEO from time to time.
The Executive’s primary office location for performing services hereunder will
be Cendant’s corporate headquarters in New York, New York, except for normal and
reasonable business travel in connection with his duties hereunder.  Executive
understands that he may be required to perform his duties from the Company’s
northern New Jersey office several days per week.

 

--------------------------------------------------------------------------------


 

SECTION III

PERIOD OF EMPLOYMENT

 

The period of the Executive’s employment under this Agreement will begin on June
1, 2003 and end on May 30, 2006, subject to earlier termination as provided
herein (the “Period of Employment”); provided, however, that the Period of
Employment will be automatically extended for an additional one year on June 1,
2004, and on each anniversary of such date thereafter, unless written notice of
non-extension is provided by either party to the other party at least 30 days
prior to any such anniversary.

 

SECTION IV

COMPENSATION AND BENEFITS

 

A.            Compensation.

 

For services rendered by the Executive pursuant to this Agreement during the
Period of Employment, Cendant will pay the Executive base salary for the Period
of Employment at an annual rate equal to seven hundred sixty two thousand and
five hundred dollars ($762,500.00) (the “Base Salary”).  The Executive will be
eligible to receive annual increases in Base Salary in accordance with Cendant’s
customary procedures regarding the salaries of senior officers with due
consideration given to the published Consumer Price Index applicable to the New
York/New Jersey greater metropolitan area.

 

B.            Annual Incentive Awards.

 

The Executive will be eligible for discretionary annual incentive compensation
awards; provided, that the Executive will be eligible to receive an annual bonus
for each fiscal year of Cendant during the Period of Employment based upon a
target bonus equal to 100% of Base Salary, subject to Cendant’s attainment of
applicable annual performance goals (“Annual Performance Goals”) established and
certified by the Compensation Committee of the Board (the “Committee”).  Subject
to the discretion of the Committee, such annual incentive compensation award in
respect of any fiscal year during the Period of Employment may be paid at above
target in the event that either Cendant and/or the Vehicles Services Division,
as the case may be,  materially outperforms its Annual Performance Goals in such
fiscal year.  The parties acknowledge that it is currently contemplated that
such Annual Performance Goals will be stated in terms of “earnings before
interest, depreciation and taxes” of the Vehicle Services Division, however such
targets may relate to such other financial and business criteria of Cendant or
any of its subsidiaries or business units as determined by the Committee in its
sole discretion (each such annual bonus, an

 

2

--------------------------------------------------------------------------------


 

“Incentive Compensation Award”). Notwithstanding the foregoing, subject to the
Executive’s continuing employment with Cendant through the date of payment and
subject to the applicable 2003 Annual Performance Goals being attained at no
less than 100% of target, and subject to such other terms and conditions
determined by the Committee, the Executive’s Incentive Compensation Award in
respect of fiscal year 2003 will include an incremental payment equal to
$73,000.

 

C.            Employee Benefits.

 

During the Period of Employment, Cendant will provide the Executive with
employee benefits generally offered to all eligible full-time employees of
Cendant, and with perquisites generally offered to all eligible senior officers
of Cendant, subject to the terms of the applicable employee benefit plans or
policies of Cendant.

 

D.            Expenses.

 

During the Period of Employment, Cendant will reimburse the Executive for
reasonable business expenses incurred and timely submitted in accordance with
any applicable policy of Cendant.

 

E.             Signing Bonus.

 

Cendant will pay the Executive a signing bonus equal to $73,000 as soon as
practicable following the execution of this Agreement and the commencement of
the Period of Employment.

 

SECTION V

DISABILITY

 

If the Executive becomes Disabled, as defined below, during the Period of
Employment, the Period of Employment may be terminated at the option of the
Executive upon notice of resignation to Cendant, or at the option of Cendant
upon notice of termination to the Executive.  Cendant’s obligation to make
payments to the Executive under this Agreement will cease as of such date of
termination, except for earned but unpaid Base Salary and any earned but unpaid
Incentive Compensation Awards.  In addition, upon such event, each option to
purchase shares of Cendant common stock granted to the Executive either (i) on
or after April 1, 2003 or (ii) on March 1, 2001, shall become fully vested and
exercisable and shall remain exercisable until the first to occur of the third
anniversary of such termination of employment or the original expiration date of
such option.  For purposes of this Agreement, “Disabled” means the Executive’s
inability to perform his duties hereunder as a result of serious physical or
mental illness or injury for a period of no less than 90

 

3

--------------------------------------------------------------------------------


 

days, together with a determination by an independent medical authority that (i)
the Executive is currently unable to perform such duties and (ii) in all
reasonable likelihood such disability will continue for a period in excess of an
additional 90 days.  Such medical authority shall be mutually and reasonably
agreed upon by Cendant and the Executive and such opinion shall be binding on
Cendant and the Executive.

 

SECTION VI

DEATH

 

In the event of the death of the Executive during the Period of Employment, the
Period of Employment will end and Cendant’s obligation to make payments under
this Agreement will cease as of the date of death, except for earned but unpaid
Base Salary and any earned but unpaid Incentive Compensation Awards, and except
for a pro rata Incentive Compensation Award for the year in which the death
occurs, which will be paid to the Executive’s surviving spouse, estate or
personal representative, as applicable.  In addition, upon such event, each
option to purchase shares of Cendant common stock granted to the Executive
either (i) on or after April 1, 2003 or (ii) on March 1, 2001, shall become
fully vested and exercisable and shall remain exercisable until the first to
occur of the third anniversary of such termination of employment or the original
expiration date of such option.

 

SECTION VII

EFFECT OF TERMINATION OF EMPLOYMENT

 

A.            Without Cause Termination and Constructive Discharge. If the
Executive’s employment is terminated during the Period of Employment by Cendant
due to a Without Cause Termination or by the Executive due to a Constructive
Discharge (each as defined below), Cendant will pay the Executive (or his
surviving spouse, estate or personal representative, as applicable) upon such
Without Cause Termination or Constructive Discharge (i) a lump sum amount equal
to the Executive’s then current Base Salary plus then targeted Incentive
Compensation Award, multiplied by 300% and (ii) any and all Base Salary earned
but unpaid through the date of such termination.  In addition, upon such event
(y) each option to purchase shares of Cendant common stock granted to the
Executive either on or after April 1, 2003, or on March 1, 2001, shall become
fully vested and exercisable and shall remain exercisable until the first to
occur of the third anniversary of such termination of employment or the original
expiration date of such option and (z) each option to purchase shares of Cendant
common stock granted to the Executive after March 1, 2001 (specifically
excluding the option granted on March 1, 2001) and prior to April 1, 2003 shall
become fully vested and exercisable and shall remain exercisable until the first
to occur of the second anniversary of such termination of employment or the

 

4

--------------------------------------------------------------------------------


 

original expiration date of such option.  Except as provided in this paragraph,
Cendant will have no further obligations to the Executive hereunder.

 

B.            Termination for Cause; Resignation.  If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, Base Salary and any
Incentive Compensation Awards earned but unpaid as of the date of such
termination will be paid to the Executive in a lump sum.  Except as provided in
this paragraph, Cendant will have no further obligations to the Executive
hereunder.

 

C.            For purposes of this Agreement, the following terms have the
following meanings:

 

i.              “Termination for Cause” means (i) the Executive’s willful
failure to substantially perform his duties as an employee of Cendant or any of
its subsidiaries (other than any such failure resulting from incapacity due to
physical or mental illness), (ii) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct against Cendant or any of its
subsidiaries, (iii) the Executive’s conviction of a felony or any crime
involving moral turpitude (which conviction, due to the passage of time or
otherwise, is not subject to further appeal) or (iv) the Executive’s gross
negligence in the performance of his duties hereunder.

 

ii.             “Constructive Discharge” means any material failure of Cendant
to fulfill its obligations under this Agreement (including without limitation
any reduction of the Base Salary, as the same may be increased during the Period
of Employment, or other material element of compensation). The Executive will
provide Cendant a written notice which describes the circumstances being relied
on for such termination with respect to this Agreement within thirty (30) days
after the event giving rise to the notice.  Cendant will have thirty (30) days
after receipt of such notice to remedy the situation prior to the termination
for Constructive Discharge.

 

iii.            “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by Cendant other than due to death,
Disability, or Termination for Cause.

 

iv.            “Resignation” means a termination of the Executive’s employment
by the Executive, other than in connection with a Constructive Discharge.

 

D.            Conditions to Payment and Acceleration.  All payments and benefits
due to the Executive under this Section VII shall be made as soon as
practicable; provided, however, that such payments and benefits shall be subject
to, and contingent upon, the execution by the Executive (or his beneficiary or
estate) of a release of claims against Cendant and its affiliates in such form
determined by Cendant

 

5

--------------------------------------------------------------------------------


 

in its sole discretion.  The payments due to the Executive under this Section
VII shall be in lieu of any other severance benefits otherwise payable to the
Executive under any severance plan of Cendant or its affiliates.

 

SECTION VIII

OTHER DUTIES OF THE EXECUTIVE

DURING AND AFTER THE PERIOD OF EMPLOYMENT

 

A.            The Executive will, with reasonable notice during or after the
Period of Employment, furnish information as may be in his possession and fully
cooperate with Cendant and its affiliates as may be reasonably requested in
connection with any claims or legal action in which Cendant or any of its
affiliates is or may become a party, and Cendant shall reimburse the Executive
for any expenses incurred by the Executive in connection therewith.

 

B.            The Executive recognizes and acknowledges that all information
pertaining to this Agreement or to the affairs; business; results of operations;
accounting methods, practices and procedures; members; acquisition candidates;
financial condition; clients; customers or other relationships of Cendant or any
of its affiliates (“Information”) is confidential and is a unique and valuable
asset of Cendant or any of its affiliates.  Access to and knowledge of certain
of the Information is essential to the performance of the Executive’s duties
under this Agreement.  The Executive will not during the Period of Employment or
thereafter, except to the extent reasonably necessary in performance of his
duties under this Agreement, give to any person, firm, association, corporation,
or governmental agency any Information, except as may be required by law.  The
Executive will not make use of the Information for his own purposes or for the
benefit of any person or organization other than Cendant or any of its
affiliates.  The Executive will also use his best efforts to prevent the
disclosure of this Information by others.  All records, memoranda, etc. relating
to the business of Cendant or its affiliates, whether made by the Executive or
otherwise coming into his possession, are confidential and will remain the
property of Cendant or its affiliates.

 

C.            i.              During the Period of Employment and for a two (2)
year period thereafter (the “Restricted Period”), irrespective of the cause,
manner or time of any termination, the Executive will not use his status with
Cendant or any of its affiliates to obtain loans, goods or services from another
organization on terms that would not be available to him in the absence of his
relationship to Cendant or any of its affiliates.

 

ii.             During the Restricted Period, the Executive will not make any
statements or perform any acts intended to or which may have the effect of
advancing the

 

6

--------------------------------------------------------------------------------


 

interest of any existing or prospective competitors of Cendant or any of its
affiliates or in any way injuring the interests of Cendant or any of its
affiliates.  During the Restricted Period, the Executive, without prior express
written approval by the Board, will not engage in, or directly or indirectly
(whether for compensation or otherwise) own or hold proprietary interest in,
manage, operate, or control, or join or participate in the ownership,
management, operation or control of, or furnish any capital to or be connected
in any manner with, any party which competes in any way or manner with the
business of Cendant or any of its affiliates, as such business or businesses may
be conducted from time to time, either as a general or limited partner,
proprietor, common or preferred shareholder, officer, director, agent, employee,
consultant, trustee, affiliate, or otherwise.  The Executive acknowledges that
Cendant’s and its affiliates’ businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States and the world.

 

iii.            During the Restricted Period, the Executive, without express
prior written approval from the Board, will not solicit any members or the
then-current clients of Cendant or any of its affiliates for any existing
business of Cendant or any of its affiliates or discuss with any employee of
Cendant or any of its affiliates information or operation of any business
intended to compete with Cendant or any of its affiliates.

 

iv.            During the Restricted Period, the Executive will not interfere
with the employees or affairs of Cendant or any of its affiliates or solicit or
induce any person who is an employee of Cendant or any of its affiliates to
terminate any relationship such person may have with Cendant or any of its
affiliates, nor will the Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any person with which the
Executive may be affiliated, to engage, employ or compensate, any employee of
Cendant or any of its affiliates.  The Executive hereby represents and warrants
that the Executive has not entered into any agreement, understanding or
arrangement with any employee of Cendant or any of its affiliates pertaining to
any business in which the Executive has participated or plans to participate, or
to the employment, engagement or compensation of any such employee.

 

v.             For the purposes of this Agreement, proprietary interest means
legal or equitable ownership, whether through stock holding or otherwise, of an
equity interest in a business, firm or entity or ownership of more than 5% of
any class of equity interest in a publicly-held company and the term “affiliate”
means all subsidiaries and licensees of the applicable entity.

 

D.            The Executive hereby acknowledges that damages at law may be an
insufficient remedy to Cendant if the Executive violates the terms of this
Agreement and that Cendant will be entitled, upon making the requisite showing,
to

 

7

--------------------------------------------------------------------------------


 

preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section VIII without the necessity of showing
any actual damage or that monetary damages would not provide an adequate
remedy.  Such right to an injunction will be in addition to, and not in
limitation of, any other rights or remedies Cendant may have.  Without limiting
the generality of the foregoing, neither party will oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section VIII.

 

E.             The period of time during which the provisions of this Section
VIII will be in effect will be extended by the length of time during which the
Executive is in breach of the terms hereof as determined by any court of
competent jurisdiction on Cendant’s application for injunctive relief.

 

F.             The Executive agrees that the restrictions contained in this
Section VIII are an essential element of the compensation the Executive is
granted hereunder and but for the Executive’s agreement to comply with such
restrictions, Cendant would not have entered into this Agreement.

 

SECTION IX

WITHHOLDING TAXES

 

The Executive acknowledges and agrees that Cendant may directly or indirectly
withhold from any payments under this Agreement all federal, state, city or
other taxes that will be required pursuant to any law or governmental
regulation.

 

SECTION X

EFFECT OF PRIOR AGREEMENTS

 

This Agreement will supersede and replace each prior employment or consultant
agreement between Cendant (and/or its affiliates), including without limitation
the Employment Agreement dated March 1, 2001 between Cendant and the Executive
(other than any representations of the parties set forth therein), and any such
agreement shall be deemed superseded, terminated and of no further force or
effect.

 

SECTION XI

CONSOLIDATION, MERGER OR SALE OF ASSETS

 

Nothing in this Agreement will preclude Cendant from consolidating or merging
into or with, or transferring all or substantially all of its assets to, another
corporation which assumes this Agreement and all obligations and undertakings of

 

8

--------------------------------------------------------------------------------


 

Cendant hereunder.  Upon such a consolidation, merger or sale of assets the term
“Cendant” will mean the other corporation and this Agreement will continue in
full force and effect.

 

SECTION XII

MODIFICATION

 

This Agreement may not be modified or amended except in writing signed by the
parties.  No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver.  A waiver will
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.

 

SECTION XIII

REPRESENTATIONS

 

Cendant represents and warrants that this Agreement has been authorized by all
necessary corporate action of Cendant and is a valid and binding agreement of
Cendant enforceable against it in accordance with its terms.

 

SECTION XIV

INDEMNIFICATION AND MITIGATION

 

Cendant will indemnify the Executive to the fullest extent permitted under the
Certificate of Incorporation and By-Laws of Cendant. The Executive will not be
required to mitigate the amount of any payment provided for hereunder by seeking
other employment or otherwise, nor will the amount of any such payment be
reduced by any compensation earned by the Executive as the result of employment
by another employer after the date the Executive’s employment hereunder
terminates.

 

SECTION XV

GOVERNING LAW

 

This Agreement has been executed and delivered in the State of New York and its
validity, interpretation, performance and enforcement will be governed by the
internal laws of that state.

 

SECTION XVI

ARBITRATION

 

A.            Any controversy, dispute or claim arising out of or relating to
this Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VIII for which
Cendant

 

9

--------------------------------------------------------------------------------


 

may, but will not be required to, seek injunctive relief) will be finally
settled by binding arbitration in accordance with the Federal Arbitration Act
(or if not applicable, the applicable state arbitration law) as follows:  Any
party who is aggrieved will deliver a notice to the other party setting forth
the specific points in dispute.  Any points remaining in dispute twenty (20)
days after the giving of such notice may be submitted to arbitration in New
York, New York, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided.  After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration.  The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.

 

B.            The decision of the arbitrator on the points in dispute will be
final, unappealable and binding, and judgment on the award may be entered in any
court having jurisdiction thereof.

 

C.            Except as otherwise provided in this Agreement, the arbitrator
will be authorized to apportion its fees and expenses and the reasonable
attorneys’ fees and expenses of any such party as the arbitrator deems
appropriate.  In the absence of any such apportionment, the fees and expenses of
the arbitrator will be borne equally by each party, and each party will bear the
fees and expenses of its own attorney.

 

D.            The parties agree that this Section XVI has been included to
rapidly and inexpensively resolve any disputes between them with respect to this
Agreement, and that this Section XVI will be grounds for dismissal of any court
action commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award.  In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.

 

E.             The parties will keep confidential, and will not disclose to any
person, except as may be required by law, the existence of any controversy
hereunder, the referral of any such controversy to arbitration or the status or
resolution thereof.

 

10

--------------------------------------------------------------------------------


 

SECTION XVII

SURVIVAL

 

Sections VII, VIII, IX, X, XIV, XV and XVI will continue in full force in
accordance with their respective terms notwithstanding any termination of the
Period of Employment.

 


SECTION XVIII

SEPARABILITY

 

All provisions of this Agreement are intended to be severable.  In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement.  The
parties hereto further agree that any such invalid or unenforceable provision
will be deemed modified so that it will be enforced to the greatest extent
permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

CENDANT CORPORATION

 

 

 

/s/ Terence P. Conley

 

By:

Terence P. Conley

 

Title:

Executive Vice President,

 

 

Human Resources

 

 

 

KEVIN M. SHEEHAN

 

 

 

/s/ Kevin M. Sheehan

 

11

--------------------------------------------------------------------------------
